            Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 1 of 17




 1                                                        JUDGE ALAN D. ALBRIGHT
 2
 3
 4
                       IN THE UNITED STATES DISTRICT COURT
 5
                        FOR THE WESTERN DISTRICT OF TEXAS
 6                                WACO DIVISION
 7                                              )
     UNITED STATES OF AMERICA,                  )   NO. 6:99-CR-00070-ADA-2
 8                                              )
                     Plaintiff,                 )   THIS IS A CAPITAL CASE
 9                                              )
                v.                              )   EXECUTION CURRENTLY SET
10                                              )   FOR DECEMBER 10, 2020
     BRANDON BERNARD,                           )
11                                              )   MOTION TO ENJOIN THE
                     Defendant.                 )   GOVERNMENT FROM
12                                              )   EXECUTING BRANDON
                                                )   BERNARD UNTIL APPEALS ARE
13                                              )   COMPLETE
                                                )
14                                              )
15
           I.        MOTION
16         Before the government scheduled Mr. Bernard’s execution, Mr.
17   Bernard had sought to vacate his death sentence because the government hid
18   Brady evidence throughout the trial and collateral review process. This court
19   deemed the procedural aspect of the claim compelling, but not supported by
20   Fifth Circuit precedent. This issue is still being litigated. Despite the ongoing
21   litigation, the Attorney General directed the Bureau of Prisons to set a date
22   to execute Mr. Bernard. The Attorney General’s action in setting that date is
23   contrary to the controlling statute, 18 U.S.C. § 3596(a), which dictates that
24   no such date may be set until Mr. Bernard has exhausted his appeals of this
25   Court’s ruling. As set forth more fully below, the government effectively
26   conceded this point in United States v. Christopher Vialva.

                                                                FEDERAL PUBLIC DEFENDER
       MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
       BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 1                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 2 of 17




 1         The Attorney General set the execution date during a brief window of
 2   time when this Court’s docket incorrectly suggested that all appellate review
 3   in Mr. Bernard’s case was complete. The Attorney General may therefore
 4   have acted believing that all appellate proceedings had in fact been
 5   completed. Whatever the case, the government scheduled Mr. Bernard’s
 6   execution when it lacked any statutory authority to do so. The government
 7   must therefore be enjoined from proceeding with Mr. Bernard’s execution
 8   until all appellate review proceedings from this Court have concluded in due
 9   course. If necessary, the Court should also enjoin the government from
10   setting any new execution date unless and until all appellate review of this
11   Court’s ruling is complete.
12         II.   PROCEDURAL BACKGROUND
13
                 A.     Trial and Subsequent Discovery of Brady
14                      Violation
15         In 2000, Brandon Bernard was tried for three capital crimes arising

16   from the deaths of Todd and Stacie Bagley. Despite his being saddled with

17   court-appointed attorneys who did little for him, the jurors spared his life on

18   two of the three capital counts. In contrast, the jury sentenced Christopher

19   Vialva – the individual the government has conceded was the ringleader of

20   the offense – to death for all three capital counts. Mr. Vialva was executed on

21   September 24, 2020.

22         In 2018, Mr. Bernard’s post-conviction counsel discovered that the

23   government had long been suppressing expert opinion testimony that directly

24   contradicted the theory on which it had urged the trial jurors to sentence Mr.

25   Bernard to death. Specifically, before Mr. Bernard’s trial the government had

26   consulted with gang expert Sgt. Sandra Hunt, who told the trial prosecutors

                                                               FEDERAL PUBLIC DEFENDER
      MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
      BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
      United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 2                  (253) 593-6710
              Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 3 of 17




 1   that in the hierarchy of the gang to which all the defendants charged in this
 2   case were alleged to belong, Mr. Bernard had occupied the very lowest
 3   position, far below either Mr. Sparks or Mr. Vialva. That Mr. Bernard
 4   teetered on the very periphery of the gang flatly contradicted the
 5   government’s predictions of future dangerousness, which rested on the claim
 6   that Bernard yearned to be a “top dog” in the gang and thus would inevitably
 7   behave violently in prison if not sentenced to death.
 8           The government’s dire predictions of dangerousness have proven false,1
 9   but that is no solace for Mr. Bernard, who faces execution on December 10.
10   That fate looms because the government –not simply throughout trial, but
11   throughout the pendency of the entire collateral review process – failed to
12   disclose Sgt. Hunt’s exculpatory expert opinion. And the government kept
13   silent about her expert opinion even as it falsely assured the Court that it
14
15   1 Contrary to the government’s arguments for death, Mr. Bernard has
     avoided any gang involvement and has been a model prisoner. In connection
16
     with Mr. Bernard’s recently submitted Clemency Petition (attached as
17   Exhibit 1), Mark Bezy, a former warden at the very institution where Mr.
     Bernard is now incarcerated, reviewed Mr. Bernard’s BOP file. Mr. Bezy
18
     noted that Mr. Bernard has been allowed to work as an orderly, which reflects
19   prison officials’ confidence in his trustworthiness and good behavior, and that
     Mr. Bernard remarkably had not incurred a single disciplinary infraction
20   during his time in the BOP (then 16 years). See Exhibit 1, Clemency Petition
21   at 20-26; id. at 205-206 (Declaration of Warden Mark Bezy (Ret’d) at 2
     (August 20, 2016)). In fact, beyond simply staying out of trouble, Mr. Bernard
22   has used his time constructively, counseling other youth not to be led astray.
23   Exhibit 1, Clemency Petition at 51-55; id. at 320-329 (Declarations of David
     and Michael Boyd and accompanying magazine article documenting Mr.
24   Bernard’s good works while in prison). As Mr. Bernard’s Clemency Petition
     demonstrates, there are plentiful reasons to commute his death sentence under
25
     principles of simple fairness. While those reasons do not bear directly on the
26   legal question before the Court, they nevertheless show that the relief Mr.
     Bernard requests is not only legally correct but will yield a just result.
                                                                  FEDERAL PUBLIC DEFENDER
         MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
         BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 3                  (253) 593-6710
              Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 4 of 17




 1   had shared all such evidence through a purported “open file” discovery
 2   process that in fact did not meaningfully exist.
 3           The government never disclosed Sgt. Hunt’s opinion to anyone
 4   representing Mr. Bernard at any time. Mr. Bernard’s current attorneys
 5   discovered it themselves by scouring the record of Tony Sparks’ 2018
 6   resentencing. The government used Sgt. Hunt’s opinions for Mr. Sparks’
 7   resentencing because those opinions supported its view that Mr. Sparks’
 8   position within the gang justified a harsh sentence. During that resentencing,
 9   Sgt. Hunt explicitly noted that fifteen-year-old Tony Sparks in 1999 occupied
10   a position of power, far above Mr. Bernard’s lowly position in the gang. Judge
11   Yeakel found Sgt. Hunt’s opinions compelling and cited them as a basis for
12   delivering Mr. Sparks a lengthy sentence. But the corollary to Judge Yeakel’s
13   conclusions about Mr. Sparks is that Sgt. Hunt’s expert opinion that Mr.
14   Bernard sat at the gang’s very lowest level – far below both Mr. Vialva and
15   Mr. Sparks – constitutes powerful mitigating evidence that Mr. Bernard’s
16   trial attorneys could have put to good use, if only the government had not
17   suppressed it. Her expert opinion supports a finding that Mr. Bernard poses
18   no threat of future dangerousness and was less culpable for the crimes
19   against the Bagleys. Had the government not suppressed this evidence and
20   had it instead been presented to the jury, that jury would no doubt have
21   spared Mr. Bernard’s life on all three counts. 2
22
23   2This is not speculation. A majority of the surviving jurors have declared that
24   they no longer believe a death sentence necessary given Mr. Bernard’s lesser
     role in the crime, four of them urging outright that his death sentence be
25
     commuted. The presiding juror is praying that the President spares Mr.
26   Bernard’s life, and three other jurors have expressed similar views. Exhibit
     1, Clemency Petition at 8-9, 29-21, 68-70 (Exhibits B and C to Clemency
                                                                  FEDERAL PUBLIC DEFENDER
         MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
         BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 4                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 5 of 17




                    B.     Mr. Bernard Filed a Second-In-Time § 2255
 1
                           Petition Based on the Brady and Napue
 2                         Violations, Which This Court Labeled as
                           Procedurally “Compelling.” The Fifth Circuit
 3
                           Denied That Appeal, But the Appellate Process
 4                         is Ongoing.

 5            Upon discovering this long-suppressed evidence, Mr. Bernard filed a

 6   motion before this Court contending, inter alia, that he should be allowed to

 7   litigate its impact on his sole death sentence. 3 Specifically, Mr. Bernard

 8   argued that the government had violated Brady 4 and Napue 5 by

 9   unconstitutionally suppressing Sgt. Hunt’s expert opinion and misleading

10   the jury about the true facts of Mr. Bernard’s relationship to the gang. He

11   maintained that this motion could not be construed as a successive petition,

12   because governmental misconduct had prevented him from discovering the

13   information in time to include the claim in his original § 2255 proceeding. He

14   rested this theory on the Supreme Court case of Panetti v. Quarterman,6 the

15   broad reservoir of equitable power available to the Court under Rule 60, and

16   the constitutional promise that the writ of habeas corpus will never be

17   suspended. See dkt. 661 at 35-60. This Court found the procedural argument

18   “compelling,” but foreclosed by precedent. See Order on Relief from Judgment

19   at 4, dkt. 664 (August 8, 2019). The Court ultimately transferred the motion

20
21   Petition), 77-78 (Exhibit E to Clemency Petition) and 206 (Exhibit L to
     Clemency Petition).
22
23
     3   Motion for Relief from Judgment, dkt. 661 (February 4, 2019).

24   4   Brady v. Maryland, 373 U.S. 83 (1963).
25   5   Napue v. Illinois, 360 U.S. 264, 269 (1959).
26
     6
         551 U.S. 930 (2007).
                                                                  FEDERAL PUBLIC DEFENDER
         MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
         BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 5                  (253) 593-6710
           Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 6 of 17




 1   to the Fifth Circuit; Mr. Bernard appealed the transfer order, and on Sept. 9
 2   the Fifth Circuit denied his appeal in an unpublished decision without
 3   addressing the merits of his Brady and Napue claims. United States v.
 4   Bernard, 820 F. App’x 309 (5th Cir. 2020).
 5               C.     Mr. Bernard’s Execution Date Was Set During
 6                      an Interval When This Court’s Docket
                        Incorrectly Reflected That All Appeals Taken
 7                      from This Court Had Been Concluded.
 8         On October 14, this Court dismissed Mr. Bernard’s motion, apparently
 9   mistakenly believing that a mandate had issued and that all appellate
10   avenues of relief had been exhausted. Judgment, dkt. 697. The time for filing
11   for en banc consideration of the Fifth Circuit’s ruling, however, had not yet
12   run. Mr. Bernard’s counsel emailed the Court explaining that it believed that
13   the Court’s dismissal was improvidently entered, given that the window had
14   not yet closed for seeking en banc reconsideration, and that Mr. Bernard
15   intended to seek such reconsideration of the important legal questions
16   presented. See Exhibit 2, Email from Robert C. Owen to Austin Schnell
17   (October 16, 2020). Hours later, the government, at a time when the docket
18   still erroneously reflected that all collateral review proceedings had
19   concluded, filed notice of its intent to execute Mr. Bernard fifty-five days
20   later, on December 10. Dkt. 698.
21         On the next court day – Monday, October 19 – the Court vacated its
22   dismissal order, noting that no mandate had yet been issued by the Fifth
23   Circuit. Dkt. 699. On Friday, October 23, Mr. Bernard filed for en banc review
24   of the Fifth Circuit’s denial of his appeal. Two weeks later, on Friday,
25   November 6, 2020, the Fifth Circuit denied en banc review of the issue that
26   this Court declared to be “compelling.” Mr. Bernard will now seek certiorari

                                                               FEDERAL PUBLIC DEFENDER
      MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
      BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
      United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 6                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 7 of 17




 1   to the United States Supreme Court to review the Fifth Circuit’s judgment,
 2   since the Fifth Circuit has decided an important federal question in a way
 3   that conflicts with Panetti. 7 His due date for filing that petition is April 5,
 4   2021. 8
 5           III.   ARGUMENT
 6
                    A.     The Argument That Bernard’s Brady and
 7                         Napue Claims Should Not Be Barred from
                           Consideration  On    Procedural   Grounds
 8                         Remains Compelling, and the Supreme Court
 9                         Should Be Given an Opportunity to Consider
                           It.
10
             As this Court has recognized, Brandon Bernard made a compelling
11
     argument that he should be allowed to litigate his Brady claim: namely, the
12
     impact on his sentence of favorable evidence that the government
13
     unconstitutionally hid throughout his trial and his collateral review process.
14
     See Order, dkt. 664 at 4. At least one federal appellate panel and several
15
     concurring and dissenting judges from sister courts share the view that
16
     Bernard has advanced in his earlier motion, dkt. 661 – that under a
17
     straightforward reading of the Supreme Court’s decision in Panetti, his
18
     motion must be allowed to proceed. See Scott v. United States, 890 F.3d 1239
19
     (11th Cir. 2018) (unanimously reaching that conclusion, but finding itself
20
     bound to accept a prior panel’s contrary conclusion); Long v. Hooks, 972 F.3d
21
     442, 486 (4th Cir. 2020) (en banc) (Wynn, Thacker, and Harris, JJ.,
22
23   7   See Sup. Ct. R. 10(c).
24
     8 Until further notice, because of the pandemic, the Supreme Court has
25
     extended the time for filing a petition of certiorari from 90 to 150 days from
26   the lower court’s final judgment. See Supreme Court Order List: 589 U.S.
     (March 19, 2020); Sup. Ct. R. 13.
                                                                  FEDERAL PUBLIC DEFENDER
         MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
         BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 7                  (253) 593-6710
              Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 8 of 17




 1   concurring) (calling, in light of Scott, for Fourth Circuit to reconsider its
 2   precedent that treats petitions raising such claims as successive); Allen v.
 3   Mitchell, 757 Fed. Appx. 482 (6th Cir. 2018) at *4 (Moore, J. dissenting)
 4   (“[T]reating Allen’s Brady claim as second or successive would incentivize
 5   state prosecutors to withhold materially exculpatory evidence until after a
 6   petitioner exhausts his initial federal habeas claims; . . . foreclosing
 7   adjudication unnecessarily restricts federal habeas review of Brady
 8   violations.”).
 9           As the cited opinions in Scott, Long, and Allen show, the subject of Mr.
10   Bernard’s ongoing appellate litigation undoubtedly presents an important
11   federal question. Ruling against Mr. Bernard would not only allow the
12   government to carry out a death sentence that it could not have obtained if it
13   had played by the rules, but would incentivize other prosecutors to do what
14   the prosecutors here did – suppress critical Brady evidence throughout the
15   trial and the initial collateral review process, so as to deny a defendant any
16   procedural vehicle to remedy the government’s misconduct. It is no secret
17   that in recent years a troubling number of Brady violations by the
18   Department of Justice have come to light. The problem is so wide-ranging
19   and acute that Congress unanimously passed and President Trump recently
20   signed the Due Process Protection Act, legislation that compels all federal
21   courts to remind government attorneys that complying with Brady is not an
22   option, but an obligation.9
23           In a death penalty case such as this, the need for Mr. Bernard to be
24   afforded these fundamental due process protections could hardly be greater.
25
26   9   See Pub. L. No. 116-182 (2020); Fed. R. Crim. P. 5(f).

                                                                  FEDERAL PUBLIC DEFENDER
         MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
         BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
         United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 8                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 9 of 17




 1   The government violated those basic constitutional guarantees throughout
 2   his trial and concealed those violations throughout his original § 2255 review
 3   process. There should be a remedy, and in seeking that remedy Bernard
 4   should be afforded the same appellate review rights as any other litigant,
 5   which includes the opportunity to seek review under the rules and procedures
 6   that apply to all cases. See, e.g., Purkey v. United States, 964 F.3d 603, 618
 7   (7th Cir.) (“[T]he public interest is surely served by treating this case with
 8   the same time for consideration and deliberation that we would give any case.
 9   Just because the death penalty is involved is no reason to take shortcuts—
10   indeed, it is a reason not to do so.”), reconsideration denied, 812 F. App’x 380
11   (7th Cir. 2020), and cert. denied, No. (20A12), 2020 WL 4006838 (U.S. July
12   16, 2020). Indeed, the emerging division of judicial views on the issue in this
13   case, see Scott, Long, Allen, supra, may become better formed by the time the
14   Supreme Court considers Mr. Bernard’s petition for certiorari. Thankfully, as
15   we explain below, the governing statute guarantees that Bernard be afforded
16   the same appellate review rights as everyone else, and that those rights will
17   not be diminished by the setting of an execution date.
18         IV.    18 U.SC. § 3596 PROHIBITS THE SETTING OF AN
19                EXECUTION DATE AT THIS TIME, GIVEN THE
                  PREEXISTING LITIGATION AND ONGOING
20                APPELLATE PROCESS.
21         Congress has dictated that the Attorney General must retain custody
22   of a death-sentenced federal prisoner “until exhaustion of the procedures for
23   appeal of the judgment of conviction and for review of the sentence.” 18 U.S.C.
24   § 3596(a). This language of “exhaustion of the procedures for appeal … and
25   for review of the sentence” must necessarily include substantial collateral
26   review proceedings that originate from the sentencing court.

                                                                FEDERAL PUBLIC DEFENDER
       MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                1331 Broadway, Suite 400
       BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                          Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 9                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 10 of 17




 1            It is hardly a controversial position that a death-sentenced prisoner
 2   must be entitled to one full round of § 2255 litigation. That full round, of
 3   course, necessarily includes the consideration of all non-successive § 2255
 4   petitions. A contrary rule in this case would deprive Bernard – and any
 5   similarly situated litigant – of a full and fair consideration of Brady claims
 6   that undercut a sentence of death and that were unavailable earlier due to
 7   government misconduct. Such a rule would not only be perverse – since it
 8   would both reward and incentivize government misconduct – but it would
 9   also effectively divest from the Great Writ the ability to prevent the execution
10   of unconstitutionally secured death sentences. In turn, this would render a
11   capital litigant’s ability to meaningfully challenge his death sentence under
12   § 2555 into a hollow exercise.
13            The Supreme Court must be allowed to have the final word as to
14   whether Mr. Bernard’s motion can rightly be barred on successive-petition
15   grounds, even though governmental misconduct prevented him from
16   advancing his Brady and Napue claims earlier. And it must be allowed to
17   have that final word before any execution date is set. See 18 U.S.C. § 3596(a).
18   The government has effectively admitted this truth in a case it argued before
19   this Court a little more than two months ago.
20            In United States v. Christopher Vialva, the government implicitly
21   conceded that Mr. Bernard is entitled to complete the appellate processes
22   related to his Brady/Napue motion before the Attorney General moves to
23   execute him. 10 For example, in argument before the Court on September 3,
24
     10This Court’s ultimate conclusion that the government had not run afoul of
25
     the law in setting Mr. Vialva’s execution date (dkt. 690) does not require the
26   same result here. Mr. Vialva, unlike Mr. Bernard, was not in a statutorily
     protected procedural posture when the government scheduled his execution:
                                                                    FEDERAL PUBLIC DEFENDER
          MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
          BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
          United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 10                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 11 of 17




 1   the Government acknowledged that a death-sentenced defendant must be
 2   afforded the opportunity to exhaust “all of his collateral review” proceedings
 3   before the Attorney General may set an execution date. Transcript of
 4   September 3, 2020 hearing (AUSA: “The only other requirement is that Mr.
 5   Vialva be able to exhaust all of his appeals and all of his collateral review
 6   before a date has been sent, and he has done that.” (emphasis added)
 7   (transcript attached as Exhibit 3)). The government’s briefing makes similar
 8   concessions. See Government’s Response to Motion to Enjoin the Bureau of
 9   Prisons and U.S. Marshals Service from Executing Defendant, dkt. 680 at 10,
10   United States v. Vialva, No. W-99-CR-0070(1)-ADA (August 25, 2020)
11   (“Rather, as the judgment recognizes, an appeal would freeze Vialva’s death
12   sentence, and BOP’s authority to schedule and proceed with the execution
13   would thereafter be constrained by the statutory requirement of ‘exhaustion
14   of the procedures for appeal of the judgment of conviction and for review of
15   the sentence,’ 18 U.S.C. § 3596(a) . . .”); id. at 6 (“Nothing in the judgment
16   suggests that those time limits also constrain the Attorney General’s exercise
17   of his discretion to set Vialva’s execution date after all avenues for appeal and
18   post-conviction review are exhausted.” (emphasis in original as to “after,”
19   emphasis added for “all avenues”)).
20
21
22   Mr. Vialva had no pending post-conviction proceeding pending, let alone one
23   that stemmed from proceedings originating from this very Court. Mr. Vialva
     thus could not, and did not, advance the statutory argument presented here.
24   Nevertheless, the government in Vialva repeatedly conceded the key point –
     namely, that the Attorney General lacks statutory authority to set an
25
     execution date until a death-sentenced prisoner has exhausted appellate
26   review proceedings of the district court’s sentence.

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
       BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 11                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 12 of 17




 1            Here, unlike in Vialva, the Court is presented with a prisoner who has
 2   not “exhausted all of his appeals” and “all of his collateral review.” As noted,
 3   Mr. Bernard’s petition for certiorari to the Supreme Court falls due on April
 4   5, 2021. No execution date may legally be set until the Supreme Court either
 5   grants review and conclusively determines that question or denies review.
 6   Only the occurrence of one of those two contingencies will “exhaust[] … the
 7   procedures … for review of the sentence” and vest the Attorney General with
 8   the authority to set a date to execute Mr. Bernard. See 18 U.S.C. § 3596(a). 11
 9            V.     THE EXECUTION DATE ALSO CONTRAVENES THE
10                   TERMS OF THE JUDGMENT

11            The Attorney General’s setting of an execution date in this case also

12   offends this Court’s judgment, which contains wording similar to the

13   statutory language of 18 U.S.C. § 3596(a), obligating the Bureau of Prisons

14   to retain custody of Mr. Bernard “until exhaustion of the procedures for

15   appeal of the judgment of conviction and review of the sentences.” Judgment

16   11 As noted above, in choosing to schedule Mr. Bernard for execution the
17   government may have inferred from events on this Court’s docket that the
     Court had received the Fifth Circuit’s mandate from its denial of Mr.
18
     Bernard’s appeal of this Court’s August 2019 transfer order, and thus that
19   appellate proceedings were at an end. While that inference would have been
     factually mistaken (no mandate had yet issued from the Fifth Circuit), the
20   issuance of the Fifth Circuit’s mandate will not conclude the appellate
21   proceedings on Mr. Bernard’s Brady and Napue claims in any event. The fact
     that a mandate has issued from a federal Court of Appeals does not affect the
22   jurisdiction of the Supreme Court to entertain a petition for certiorari seeking
23   review of the lower court’s judgment, or to grant that petition and reverse the
     decision below. United States v. Perez, 110 F.3d 265, 266 (5th Cir. 1997) (“The
24   Supreme Court does not lose jurisdiction because the mandate of the court of
     appeals has issued”) (citing, inter alia, Aetna Casualty & Surety Co., et al., v.
25
     Flowers, 330 U.S. 464, 467 (1947) (“Nor does the fact that the mandate of the
26   Circuit Court of Appeals has issued defeat this Court’s jurisdiction”)
     (citations omitted)).
                                                                    FEDERAL PUBLIC DEFENDER
          MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
          BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
          United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 12                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 13 of 17




 1   at 2, dkt. 290. 12 The judgment by its terms bars any execution until the
 2   “exhaustion of appeals.” Id. For the reasons explained above, those appeals
 3   have not been exhausted. While this issue is straightforward, the Court
 4   should, if any clarification is needed, expressly declare that the stay
 5   contemplated by the judgment remains in full effect until the Supreme Court
 6   issues a definitive ruling on the compelling issue identified here.
 7            Like Mr. Bernard’s statutory arguments, this issue differs from the
 8   contentions that Mr. Vialva raised about the judgment, and which this Court
 9   rejected. Mr. Vialva contended that, even with his appeal and collateral
10
11   12   The relevant portion of the judgment provides:
12
             As to Counts SS1, SS2, and SS3, the defendant is sentenced to LIFE
13           without the possibility of release. As to Count SS4, the defendant is
14           hereby committed to the custody of the U.S. Bureau of Prisons until
             exhaustion of the procedures for appeal of the judgment of
15           conviction and review of the sentences. Upon exhaustion of appeals,
             the sentence of DEATH will be implemented by the defendant being
16
             released from the custody of the U. S. Bureau of Prisons to the
17           custody of the United States Marshals, who shall supervise the
             execution of the defendant in the manner prescribed by the laws of
18
             Texas.
19
             The time, place and manner of execution are to be determined by
20           the Attorney General, provided the time shall not be sooner than 61
21           days nor later than 90 days after the date of this judgment. If an
             appeal is taken from this conviction and sentence, execution of the
22           sentence shall be stayed pending further order of this Court upon
23           receipt of the mandate of the Court of Appeals.

24           The defendant is hereby committed to the custody of the Bureau of
             Prisons and shall be confined until the sentence of execution is
25
             carried out.
26
     Judgment at 2, dkt. 290.
                                                                    FEDERAL PUBLIC DEFENDER
          MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
          BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
          United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 13                  (253) 593-6710
               Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 14 of 17




 1   attack completed, the stay mentioned in the judgment remained in effect. 13
 2   He also maintained that the Attorney General could not set a date after 90
 3   days had elapsed from the Judgment. 14 Mr. Bernard does not raise either of
 4   these arguments.
 5            VI.    THE COURT SHOULD ENJOIN THE GOVERNMENT
 6                   FROM SETTING ANOTHER UNLAWFUL EXECUTION
                     DATE.
 7
              Given the statutory language that outlaws the setting of any execution
 8
     date in this case while Mr. Bernard’s current appeal process is ongoing, as
 9
     well as the government’s past concessions on the issue, one would hope that
10
     the government would concede that it erred in scheduling Mr. Bernard’s
11
     execution, withdraw the date and forego setting another until the Supreme
12
     Court has considered Mr. Bernard’s forthcoming petition for certiorari.
13
     Because it may not, Mr. Bernard asks the Court explicitly to enjoin such
14
     conduct.
15
              A preliminary injunction should be issued when the movant establishes
16
     “(1) whether the stay applicant has made a strong showing that he is likely
17
     to succeed on the merits; (2) whether the applicant will be irreparably injured
18
     absent a stay; (3) whether issuance of the stay will substantially injure the
19
     other parties interested in the proceeding; and (4) where the public interest
20
     lies.” Adams v. Thaler, 679 F.3d 312, 318 (5th Cir. 2012) (quoting Nken v.
21
     Holder, 556 U.S. 418, 434 (2009)).
22
              Here, given the preexisting and ongoing litigation, the statute plainly
23
     does not presently vest the Attorney General with power to set an execution
24
25   13   See Vialva Motion at 3 (dkt. 675).
26
     14   Id. at 8-10.
                                                                    FEDERAL PUBLIC DEFENDER
          MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
          BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
          United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 14                  (253) 593-6710
           Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 15 of 17




 1   date for Mr. Bernard. 18 U.S.C. § 3596(a). Mr. Bernard thus has convincingly
 2   demonstrated that he will prevail on the merits of this motion. And obviously
 3   he stands to suffer irreparable harm if the government sets and carries out
 4   an execution contrary to the protections of § 3596(a). His unlawful death
 5   would outweigh any interest the government could claim in rushing to
 6   execute him in a manner that offends congressional directives. Indeed,
 7   allowing the government to unlawfully proceed would harm the public
 8   interest, as it would undermine the public’s respect for the law. That would
 9   surely be the effect of allowing the Attorney General to execute Mr. Bernard
10   before he is afforded the due process provided by statute and by the appellate
11   review processes routinely made available to all other litigants. And as noted
12   by the Purkey court, supra, “the public interest is surely served by treating
13   this case with the same time for consideration and deliberation that we would
14   give any case.” 964 F.3d at 618.
15         VII. CONCLUSION
16         The Court should enjoin the government from executing Mr. Bernard
17   until the Supreme Court either decides the underlying procedural issue on
18   the merits or declines to hear the case.
19
           VIII. CERTIFICATE OF CONFERENCE
20         Assistant United States Attorneys Joseph Gay, Jr., Mark Frazier, and
21   Mike Hardy have been advised of the relief requested in this motion on
22   today’s date. Counsel does not know the government’s position.
23
24
25
26

                                                                FEDERAL PUBLIC DEFENDER
      MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
      BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
      United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 15                  (253) 593-6710
          Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 16 of 17




 1                             Respectfully submitted,
 2
 3   Robert C. Owen                                 John R. Carpenter
     Law Office of Robert C. Owen                   Asst. Federal Public Defender
 4
     53 W. Jackson Blvd., Ste. 1056                 1331 Broadway, Suite 400
 5   Chicago, IL 60604                              Tacoma, Washington 98402
     (512) 577-8329                                 (253) 593.6710
 6   robowenlaw@gmail.com                           john_carpenter@fd.org
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                               FEDERAL PUBLIC DEFENDER
     MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
     BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
     United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 16                  (253) 593-6710
            Case 6:99-cr-00070-ADA Document 706 Filed 11/13/20 Page 17 of 17




 1                             CERTIFICATE OF SERVICE
 2         I hereby certify that on November 12, 2020, I electronically filed the
 3   foregoing document with the Clerk of the Court using the CM/ECF system,
 4   which will send notification of the filing to all registered parties.
 5         I further certify that I mailed one copy of the foregoing document to
 6   Defendant Brandon Bernard via U.S. mail.
 7
                                               s/ Amy Strickling, Paralegal
 8                                             Federal Public Defender Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       MOTION TO ENJOIN THE GOVERNMENT FROM EXECUTING                 1331 Broadway, Suite 400
       BRANDON BERNARD UNTIL APPEALS ARE COMPLETE                           Tacoma, WA 98402
       United States v. Bernard, 6:99-CR-00070-ADA-2 Page | 17                  (253) 593-6710
